Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 is objected to because of the following informalities:  
Claim 22 line 1 “claim, 19,” should read “claim 19,”. The original limitation is being objected to for grammatical reasons. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “the support component is bent in such a manner that outer support portions are partly overlapped” in lines 1-2. It is unclear what the outer support portions are overlapped with. For purposes of examination, it is interpreted that the outer support portions are partly overlapped with each other (such that an outer support portion overlaps with another outer support portion). 
Claim 28 recites the limitation "the shroud lock mechanism" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 28 is being interpreted as dependent on claim 27. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19-21, 23-25, 30, and 32-34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scanlon (WO 2014154498).
Regarding Claim 16, Scanlon teaches a needle shroud assembly comprising a needle shroud (104) and a support component (115), the needle shroud comprising: 
a shroud body (where 121 is pointing) having an inner surface forming a cavity (open area within 104); and 
a shroud beam (122) arranged on the shroud body and biased radially outwards (radially outwards from end 123 of shroud 104), wherein the support component (115) is arranged on the inner surface of the shroud body and configured to form an inner radial support surface for the shroud body and/or for the shroud beam (see fig 3c, the dashed line shows how 115 fits within the body of 104, within the beams 122; Pg. 8 lines 1-9; also see Fig 3a where 115 is within 104).
	Regarding Claim 19, Scanlon teaches the needle shroud assembly wherein the support component (115) is bent along a plurality of longitudinal bent edges to form a plurality of support portions (Fig 3b; 126, 130).


    PNG
    media_image1.png
    332
    459
    media_image1.png
    Greyscale

Annotated Fig 3B
	Regarding Claim 21, Scanlon teaches the needle shroud assembly wherein, in a bent state the support component has a pip-form or cylinder form with a polygonal cross section (cross section including the tabs 126, will make a 'polygonal' shape; 125 points to the pipe-form/cylinder-form).
	Regarding Claim 23, Scanlon teaches the needle shroud assembly wherein the support component (115) comprises an orientation element indicating an assembling orientation (126 and 129 are interpreted as orientation elements).

	Regarding Claim 25, Scanlon teaches a drug delivery device (100), comprising: 
a housing (around where 103 points) having an inner surface forming a cavity to receive a drug container (107); and 
a needle shroud assembly comprising a needle shroud (104) and a support component (115), the needle shroud comprising: 
 a shroud body (where 121 points to) having an inner surface forming a cavity (open area within 104); and 
 a shroud beam (122) arranged on the shroud body and biased radially outwards (radially outwards from end 123 of shroud 104), wherein: 
  the support component (115) is arranged on the inner surface of the shroud body and configured to form an inner radial support surface for the shroud body and/or for the shroud beam (see fig 3c, the dashed line shows how 115 fits within the body of 104, within the beams 122; Pg. 8 lines 1-9; also see Fig 3a where 115 is within 104)
the needle shroud is telescopically retained in the housing (104 is 'telescopically retained' as 104 in the art is a cap, and the cap may be removed; see Pg. 9 lines 28-32).
	Regarding Claim 30, Scanlon teaches the drug delivery device wherein the drug container (107) comprises a drug (Pg. 7 lines 15-18). 
	Regarding Claim 32, Scanlon teaches (Fig 3b) the drug delivery device wherein the support component (115) is bent along a plurality of longitudinal edges to form a plurality of support portions (Fig 3b; 126, 130).

	Regarding Claim 34, Scanlon teaches the drug delivery device wherein, in a bent state, the support component has a pipe-form or a cylinder-form with a polygonal cross-section (cross section including the tabs 126, will make a 'polygonal' shape; 125 points to the pipe-form/cylinder-form). 
Claim(s) 17-18, 31 and 35 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scanlon (WO 2014154498).
Regarding Claim 17, Scanlon teaches the needle shroud assembly wherein the support component (115) is formed as a sheet metal component (Pg. 10 lines 22-23).
 	Based on the present application Pg. 9 lines 21-24 it is interpreted that Scanlon meets this limitation. Scanlon teaches that the component 115 may be made of metal. One of ordinary skill in the art would know that a component made of metal may be made of a sheet of metal.
	Regarding Claim 18, Scanlon teaches the needle shroud assembly wherein the support component (115) is a single piece of sheet metal (Pg. 10 lines 22-23).
Based on the present application Pg. 9 lines 21-24 it is interpreted that Scanlon meets this limitation. Scanlon teaches that the component 115 may be made of metal. One of ordinary skill in the art would know that a component made of metal may be made of a sheet of metal. Additionally, as the component 115 appears to be a single piece, it is interpreted that 115 is made of a single piece of a sheet of metal. 
Regarding Claim 31, Scanlon teaches the drug delivery device wherein the support component (115) is a single piece of sheet metal (Pg. 10 lines 22-23).

Regarding Claim 35, Scanlon teaches a needle shroud assembly comprising: 
a needle shroud (104) and a support component (115), 
the needle shroud (104) comprising: 
 a shroud body (Fig 3c; where 121 is pointing to) having an inner surface forming a cavity (open area within 104); and 
 a shroud beam (122) arranged on the shroud body and biased radially outwards (radially outwards from end 123 of shroud 104), wherein the support component is arranged on the inner surface of the shroud body and configured to form an inner radial support surface for the shroud body and/or for the shroud beam (see fig 3c, the dashed line shows how 115 fits within the body of 104, within the beams 122; Pg. 8 lines 1-9; also see Fig 3a where 115 is within 104), and
  the support component comprising a single piece of sheet metal (Pg. 10 lines 22-23) bent along a plurality of longitudinal bent edges to form a plurality of support portions (Fig 3b; 126, 130). 
 Based on the present application Pg. 9 lines 21-24 it is interpreted that Scanlon meets this limitation. Scanlon teaches that the component 115 may be made of metal. One of ordinary skill in the art would know that a component made of metal may be made of a sheet of metal. Additionally, as the component 115 appears to be a single piece, it is interpreted that 115 is made of a single piece of a sheet of metal. 
Claim(s) 25-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Revellat (WO 2016193350).
Regarding Claim 25, Revellat teaches a drug delivery device (1), comprising: 
a housing (2, 2.1, 2.2) having an inner surface forming a cavity to receive a drug container (3); and 
a needle shroud assembly comprising a needle shroud (7) and a support component (14), the needle shroud (7) comprising: 
 a shroud body (outer surface of 7) having an inner surface forming a cavity (space between the two extending portions of 7); and 
 a shroud beam arranged on the shroud body and biased radially outwards (elongated arms of 7 in Fig 3 are interpreted as a shroud beam), wherein: 
  the support component is arranged on the inner surface of the shroud body and configured to form an inner radial support surface for the shroud body and/or for the shroud beam (see Fig 7 how 14 and 7 interact, it is interpreted that 14 is within 7 and supports shroud 7), and 
the needle shroud is telescopically retained in the housing (Pg. 7 lines 15-16).
	Regarding Claim 26, Revellat teaches the drug delivery device further comprising a cap (11) removably coupled to the housing (2).
	Regarding Claim 27, Revellat teaches the drug delivery device further comprising a shroud lock mechanism (16) configured to lock a position of the needle shroud (7) relative to the housing of the drug delivery device. 
	Regarding Claim 28, Revellat teaches the drug delivery device wherein: the shroud lock mechanism (16) comprises: 
the shroud beam (7.4), a stop (2.12) arranged within the housing,
a recess (Fig 11a, 11b; recess to the left of 2.12) arranged proximal of the stop, and 

at least a portion of the shroud beam is configured to be disposed within the recess when the cap is coupled to the housing (Fig 11A, 11B) and, 
the shroud beam is configured to abut the stop after the needle shroud is locked relative to the housing of the drug delivery device (Pg. 12 line 31- Pg. 13 line 8).
	Regarding Claim 29, Revellat teaches the drug delivery device wherein the needle shroud (7) Is coupled to a shroud spring (8) for biasing the needle shroud in a distal direction against the housing (see Fig 10c where the shroud 7 is more distal than the spring 8).
	Regarding Claim 30, Revellat teaches the drug delivery device wherein the drug container (3) comprises a drug (Pg. 7 line 18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Revellat (WO 2016193350) in view of Scanlon (WO 2014154498).
Regarding Claim 31, Revellat teaches all elements of the claim mentioned above. Revellat does not explicitly teach the drug delivery device wherein the support component is a single piece of sheet metal. 

Based on the present application Pg. 9 lines 21-24 it is interpreted that Scanlon meets this limitation. Scanlon teaches that the component 115 may be made of metal. One of ordinary skill in the art would know that a component made of metal may be made of a sheet of metal. Additionally, as the component 115 appears to be a single piece, it is interpreted that 115 is made of a single piece of a sheet of metal. 
Revellat stays silent to the material used to form the support component. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support component of Revellat to be made of a single piece of sheet metal as taught by Scanlon. Doing so would be a simple substitution of materials which would result in the same structure for the support component. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hodgson (WO 2016193374) teaches a drug delivery device with a needle shroud assembly with a telescoping needle shroud, a cap, and a lock mechanism.
Beller (US 20110319864) teaches a needle shroud and a support component, wherein the support component has radially extending tongues. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783